Citation Nr: 0841618	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for prostate cancer residuals.

2.  Entitlement to a disability rating higher than 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

In written argument dated in October 2008, the veteran's 
representative indicated that the veteran's service-connected 
diabetes and prostate cancer residuals have worsened since 
the most recent VA examinations.  He further indicated that 
the veteran had been recently treated by VA and requested 
that his recent treatment records be obtained and considered.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of his diabetes 
and prostate cancer residuals during the 
period of the claims, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination or examinations by a 
physician or physicians with appropriate 
expertise to determine the current degree 
of severity of his service-connected 
diabetes mellitus and prostate cancer 
residuals.  The claims folders must be 
made available to and reviewed by the 
examiner(s).  All indicated studies should 
be performed.  

With respect to diabetes, the appropriate 
examiner should specifically address 
whether the veteran requires insulin, a 
restricted diet, and/or regulation of 
activities as a result of his diabetes.  
The examiner should indicate whether the 
veteran has episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year, or twice a 
month visits to a diabetic care provider.  

The appropriate examiner should 
specifically identify the manifestations 
of and functional impairment resulting 
from the veteran's retinopathy.  

With respect to prostate cancer residuals, 
the appropriate examiner should elicit 
from the veteran all complaints pertaining 
to the claimed residuals, and should 
provide pertinent objective findings.  The 
examiner should specifically address 
whether there has been any local 
recurrence or metastasis of prostate 
cancer.  The examiner should also address 
whether there is continual urine leakage, 
post surgical urinary diversion, urinary 
incontinence, or stress incontinence which 
requires the use of an appliance or the 
wearing of absorbent materials.  If so, 
the examiner should describe the frequency 
that such absorbent materials must be 
changed, i.e., the number of times per 
day.

The rationale for all opinions expressed 
must also be provided.

The examiner(s) should also provide an 
opinion concerning the impact of the 
service-connected diabetes and prostate 
cancer residuals on the veteran's ability 
to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified; but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


